Citation Nr: 1200203	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  11-03 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1945 to February 1947. He died in November 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for the cause of the Veteran's death.

In the January 2011 substantive appeal, via a VA Form 9, the appellant did not indicate whether she wanted a hearing. In October 2011, the RO sent a letter to the appellant requesting clarification as to whether she wanted a hearing and indicated that if no response was received it would be assumed that she did not want a hearing. There has been no response from the appellant. Therefore, the Board finds that there is no hearing request pending at this time. See 38 C.F.R. § 20.702(e)  (2011). 

During the course of the appeal, the appellant's claims file was permanently transferred to the RO in Houston, Texas, which now has jurisdiction over the claim on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West Supp. 2010).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2. In a December 1997 rating decision, the RO determined that the claim was not well grounded and there was no evidence of record to show a relationship between the Veteran's military service and the cause of his death. 

3. The evidence received since the December 1997 rating decision is cumulative and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1. The December 1997 rating decision that denied entitlement to service connection for the cause of the Veteran's death is final. 38 U.S.C.A. § 7105(c) (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2. New and material evidence has not been submitted since the December 1997 rating decision and the claim of entitlement to service connection for the cause of the Veteran's death is not reopened. 38 U.S.C.A. § 5108 (West Supp. 2010); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by an October 2009 letter, which included an enclosure that informed the appellant that in order to substantiate a claim for Dependency and Indemnity Compensation (DIC) benefits based on a disability that was not service connected or for which the Veteran did not file a claim during his lifetime, the evidence needed to show (1) an injury or disease that was incurred or aggravated during active military service, or an event in service that caused an injury or disease; (2) a physical or mental disability that was either the principal or contributory cause of death, which may be shown by medical evidence or by lay evidence of persistent and recurrent symptoms of disability that were visible or observable; and (3) a relationship between the disability associated with the cause of death and an injury, disease, or event in military service, which may generally be shown by medical records or medical opinions.       

As to informing the appellant of which information and evidence she was to provide to VA and which information and evidence VA would attempt to obtain on her behalf, VA informed her it had to obtain any records held by any federal agency. This letter also informed her that on her behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the appellant that she could obtain private records herself and submit them to VA.

VCAA notice must also include the basis for the denial in the prior decision and VA must respond with a notice letter that describes what evidence would be necessary to substantiate the element(s) required to establish service connection that was found insufficient in the previous denial. Kent v. Nicholson, 20 Vet. App. 1 (2006). The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied. See Evans v. Brown, 9 Vet. App. 273, 282 (1996) (holding evidence is material if it is relevant to and probative of an issue that was a specified basis for the last final disallowance). In the October 2009 letter, the appellant was apprised of the basis for the denial in the prior decision and the information necessary to reopen the claim on appeal.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The enclosure to the October 2009 letter also included the type of evidence necessary to establish a disability rating and effective date for the claim on appeal.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2011). In connection with the claim on appeal, VA has obtained the Veteran's service treatment records and death certificate, four lay statements received in November 1997, personal statements from the appellant received in November 1997 and August 2010, and a January 2011 substantive appeal, via a VA Form 9.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal. The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the appellant relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the appellant with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Decision

The appellant seeks to reopen her claim of entitlement to service connection for the cause of the Veteran's death. In the December 1997 rating decision, RO determined the claim on appeal was not well grounded and there was no evidence of record to show a relationship between the Veteran's military service and the cause of his death. This decision was not appealed and thus subsequently became final. 38 U.S.C.A. § 7105(c) (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim. If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record. 38 U.S.C.A. §§ 5108, 7105 (West Supp. 2010); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final disallowance of the appellant's claim on any basis. Evans, 9 Vet. App. at 273. This evidence is presumed credible for the purposes of reopening the appellant's claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2011). Such evidence received prior to the expiration of the appeal period or prior to the appellate decision, if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2011). If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as opposed to adjudicating the matter as a claim to reopen on the basis of new and material evidence. 38 C.F.R. § 3.156(c) (2011).

The evidence of record at the time of the December 1997 rating decision included the Veteran's service treatment records and death certificate, and statements received in November 1997 from lay witnesses and the appellant. 

The evidence received since the December 1997 rating decision includes the following statements of the appellant: a November 1997 statement received in January 1998, a February 1998 statement, a November 1997 statement received in May 1998 with a duplicate copy of a November 1997 statement considered at the time of the December 1997 rating decision, an August 2010 statement and a January 2011 substantive appeal.

The Board finds that the newly submitted evidence was not previously submitted to VA; however, the evidence is not material because it is redundant of evidence previously made and considered. In the August 2010 personal statement, the appellant recounted the Veteran's incidents of fear, hiding in various locations, blacking out, and not knowing those around him. She asserted that the Veteran's in-service injury to his nose, after he fell down stairs, started the Veteran's condition that accelerated throughout the years. In the other statements and the January 2011 substantive appeal, the appellant reiterated her assertion that the Veteran's in-service nose injury caused damage to his brain, which ultimately led to his death. This evidence is cumulative of the evidence of record at the time of the December 1997 prior final rating decision because it consists of the appellant's argument that an inservice injury lead to the Veteran's death.  

The Board finds that this evidence, while new, does not include official service department records and is not material because it is cumulative and does not demonstrate ischemic heart disease in service or that the service-connected residuals of a fractured nose caused the Veteran's death.  As such the additional evidence does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for the cause of the Veteran's death. Given the foregoing, the Board finds that the newly submitted evidence to not be new and material; therefore, the appellant's claim on appeal is not reopened. 38 C.F.R. § 3.156 (2011).

	(CONTINUED ON NEXT PAGE)




ORDER

As new and material evidence has not been submitted, the claim of entitlement to service connection for the cause of the Veteran's death is not reopened; the appeal is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


